Detailed Action
	This action is responsive to an original non-provisional application filed on 1/6/2021 with acknowledgement that this application does not claim priority to another application 
	Claims 1-5 are currently pending.  Claims 1 and 4 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2021 was filed on the application filing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
Examiner notes that citation #2 on the IDS lists the US patent number as 8,843,948 which appears to be a mistake since US Patent 8,453,948 (not US Patent 8,843,948) was issued 10/4/2006 with the first named inventor of Altaii. 
The information disclosure statement filed 1/6/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the foreign references referred to therein have not been considered unless otherwise listed on form PTO-892.
Claim Objections
Claims 1-5 are objected to because of the following informalities:  
In Claims 1-5, each instance of “the encroachment” should be revised to “encroachment” to ensure proper antecedent basis.
In Claims 1 and 4, each instance of “the pole” should be revised to “the flagpole” to ensure proper antecedent basis.
In Claims 2-3 and 5, each instance of “The fire suppressing system configured to inhibit the encroachment of fire within a designated area according to claim” should be revised to “The system according to claim” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2020/0360743 A1 to Bakhos (“Bakhos”) in view of US Patent 1,282,074 to Hamilton (“Hamilton”) and US Patent 11,148,160 to Pitchford (“Pitchford”).
As to Claim 1, Bakhos discloses a fire suppressing system configured to inhibit the encroachment of fire within a designated area (See Fig. 1 “portable fire protection system”), the system comprising: 
a pole (See Fig. 1, #2 “inner tube” and #4 “outer tube” make up the pole) having a bottom end and an upper end (See Annotated Fig. 1), the pole having a height above a ground surface being greater than 10.0 feet (See Paragraph 0015 disclosing that the height of sprinkler 1 may be up to 18 feet, thus it is understood that the pole can have a height above ground surface being greater than 10 feet); 
the pole having a conduit therein configured for transporting a fluid (See Paragraphs 0016-0017), the conduit having an inlet positioned adjacent to the bottom end (See Annotated Fig. 1) and an outlet adjacent to the upper end (See Annotated Fig. 1);
a water sprinkler (Fig. 1 #1 “sprinkler”) being mounted on the pole and being fluidly coupled to the outlet (See Annotated Fig. 1 and Paragraphs 0016-0017), the water sprinkler being rotatable and dispersing water in an arcuate pattern extending outwardly from the pole (See Paragraph 0017) wherein the pole defines an axis of the arcuate pattern of dispersed water (See Annotated Fig. 1); and 
a hose connector (Fig. 1 #12 “garden hose adaptor”) being fluidly mounted to the inlet (See Annotated Fig. 1).
Regarding Claim 1, Bakhos does not disclose wherein the pole is a flagpole; and 
the system comprises a halyard being mounted on the flagpole and being configured to engage a flag to raise and lower the flag on the flagpole (See Fig. 1, no flag is mounted on the pole).
However, Hamilton discloses a fire suppressing system configured to inhibit the encroachment of fire within a designated area (See Fig. 1 “automatic fire extinguishing apparatus) comprising:
a flagpole (Fig. 1 #6 “static pressure pump”, which per Col. 2 Lines 90-108 can be a flag pole) having a bottom end and an upper end (See Annotated Fig. 1);
a halyard (See Annotated Fig. 1) being mounted on the flagpole and being configured to engage a flag to raise and lower the flag on the flagpole (See Annotated Fig. 1, based on the configuration of the halyard and the flag, it is understood that the halyard is a conventional halyard configured to raise and lower the flag);
the flagpole having a conduit therein (See Annotated Fig. 1) configured for transporting a fluid (Fig. 1 #37 “extinguishing liquid”), the conduit having an inlet (See Annotated Fig. 1) and an outlet adjacent to the upper end (See Annotated Fig. 1);
a water sprinkler(Fig. 1 #3 “sprinkler head”) being mounted on the flagpole and being fluidly coupled to the outlet (See Annotated Fig. 1); and
a hose connector being fluidly mounted to the inlet (See Annotated Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bakhos to such that the pole is a flagpole and the system comprises a halyard being mounted on the flagpole and being configured to engage a flag to raise and lower the flag on the flagpole, as taught by Hamilton for the purpose of being able to utilize the system as a regular flag pole while also distributing extinguishing liquid (See Col. 2 Line 95-101).
Regarding Claim 1, in reference to the system of Bakhos in view of Hamilton as applied above, Bakhos does not disclose wherein the bottom end of the flagpole is anchored into the ground surface (See Fig. 1, the caps 17 contact a ground surface but do not anchor to the ground surface).
However, Pitchford discloses a fire suppressing system configured to inhibit the encroachment of fire within a designated area (See Fig. 5), the system comprising: 
a pole (See Annotated Fig. 5) having a bottom end and an upper end (See Annotated Fig. 5), wherein the bottom end of the pole is anchored in a ground surface (See Annotated Fig. 5 and Col. 2 Lines 39-49); 
the pole having a conduit therein configured for transporting a fluid (See Annotated Fig. 5), the conduit having an inlet positioned adjacent to the bottom end (See Annotated Fig. 5) and an outlet adjacent to the upper end (See Annotated Fig. 5); 
a water sprinkler (Fig. 5 #64 “spray nozzle”) being mounted on the pole and being fluidly coupled to the outlet (See Annotated Fig. 5), the water sprinkler being rotatable (See Col. 3 Lines 25-32) and dispersing water (See Annotated Fig. 5); and 
a hose connector (Fig. 5 #38) being fluidly mounted to the inlet (See Annotated Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bakhos in view of Hamilton as applied above such that the bottom end of the flagpole is anchored into the ground surface, as taught by Pitchford, for the purpose of maintaining the flagpole in a vertical position (See Col. 2 Lines 39-49).
As to Claim 4, Bakhos discloses a fire suppressing system configured to inhibit the encroachment of fire within a designated area, the system comprising: 
a pole (See Fig. 1, #2 “inner tube” and #4 “outer tube” make up the pole) having a bottom end and an upper end (See Annotated Fig. 1), the pole having a height above a ground surface being greater than 10.0 feet (See Paragraph 0015 disclosing that the height of sprinkler 1 may be up to 18 feet, thus it is understood that the pole has a height above ground surface being greater than 10 feet); 
the pole having a conduit therein configured for transporting a fluid (See Paragraphs 0016-0017), the conduit having an inlet positioned adjacent to the bottom end (See Annotated Fig. 1) and an outlet adjacent to the upper end (See Annotated Fig. 1);
a water sprinkler (Fig. 1 #1 “sprinkler”) being mounted on the pole and being fluidly coupled to the outlet (See Annotated Fig. 1 and Paragraphs 0016-0017), the water sprinkler being rotatable and dispersing water in an arcuate pattern extending outwardly from the pole (See Paragraph 0017) wherein the pole defines an axis of the arcuate pattern of dispersed water (See Annotated Fig. 1); and 
a dwelling being positioned within a radius of the arcuate pattern wherein water ejected by the water sprinkler wets a roof of the dwelling (See Paragraphs 0008 and 0010).
Regarding Claim 4, Bakhos does not disclose wherein the pole is a flagpole; and 
the system comprises a halyard being mounted on the flagpole and being configured to engage a flag to raise and lower the flag on the pole (See Fig. 1, no flag is mounted to the pole).
However, Hamilton discloses a fire suppressing system configured to inhibit the encroachment of fire within a designated area (See Fig. 1 “automatic fire extinguishing apparatus) comprising:
a flagpole (Fig. 1 #6 “static pressure pump”, which per Col. 2 Lines 90-108 can be a flagpole) having a bottom end and an upper end (See Annotated Fig. 1);
a halyard (See Annotated Fig. 1) being mounted on the flagpole and being configured to engage a flag to raise and lower the flag on the flagpole (See Annotated Fig. 1, based on the configuration of the halyard and the flag, it is understood that the halyard is a conventional halyard configured to raise and lower the flag);
the flagpole having a conduit therein (See Annotated Fig. 1) configured for transporting a fluid (Fig. 1 #37 “extinguishing liquid”), the conduit having an inlet (See Annotated Fig. 1) and an outlet adjacent to the upper end (See Annotated Fig. 1);
a water sprinkler(Fig. 1 #3 “sprinkler head”) being mounted on the flagpole and being fluidly coupled to the outlet (See Annotated Fig. 1); and
a hose connector being fluidly mounted to the inlet (See Annotated Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bakhos to such that the pole is a flagpole and the system comprises a halyard being mounted on the flagpole and being configured to engage a flag to raise and lower the flag on the flagpole, as taught by Hamilton for the purpose of being able to utilize the system as a regular flag pole while also distributing extinguishing liquid (See Col. 2 Line 95-101).
Regarding Claim 4, in reference to the system of Bakhos in view of Hamilton as applied above, Bakhos does not disclose wherein the bottom end of the flagpole is anchored into the ground surface (See Fig. 1, the caps 17 contact a ground surface but do not anchor to the ground surface).
However, Pitchford discloses a fire suppressing system configured to inhibit the encroachment of fire within a designated area (See Fig. 5), the system comprising: 
a pole (See Annotated Fig. 5) having a bottom end and an upper end (See Annotated Fig. 5), wherein the bottom end of the pole is anchored in a ground surface (See Annotated Fig. 5 and Col. 2 Lines 39-49); 
the pole having a conduit therein configured for transporting a fluid (See Annotated Fig. 5), the conduit having an inlet positioned adjacent to the bottom end (See Annotated Fig. 5) and an outlet adjacent to the upper end (See Annotated Fig. 5); 
a water sprinkler (Fig. 5 #64 “spray nozzle”) being mounted on the pole and being fluidly coupled to the outlet (See Annotated Fig. 5), the water sprinkler being rotatable (See Col. 3 Lines 25-32) and dispersing water (See Annotated Fig. 5); and 
a hose connector (Fig. 5 #38) being fluidly mounted to the inlet (See Annotated Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bakhos in view of Hamilton as applied above such that the bottom end of the flagpole is anchored into the ground surface, as taught by Pitchford, for the purpose of maintaining the flagpole in a vertical position (See Col. 2 Lines 39-49).

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bakhos in view of Hamilton, Pitchford, and US Patent 2,355,035 to Thicke (“Thicke”).  
As to Claim 2, in reference to the system of Bakhos in view of Hamilton and Pitchford as applied to Claim 1 above, Bakhos further discloses including: 
a water hose being fluidly coupled to the hose connector (See Paragraph 0016 disclosing a garden hose being connected to 12).
Regarding Claim 2, Bakhos does not disclose a water pump being fluidly coupled to the water hose, the water pump including an internal combustion engine and a fuel tank (Paragraph 0016 does not disclose what the garden hose attaches to).
However, Thicke discloses a fire suppressing system configured to inhibit encroachment of fire within a designated area (Fig. 1 “portable pump unit”, which per Col. 2 Lines 25-31 is primarily designated for use in fighting fires), the system comprising a water pump (Fig. 1 #18 “pump”) being fluidly coupled to a water hose (Fig. 2 #28 “hose”), the water pump including an internal combustion engine (Fig. 1 #14 “internal combustion engine”) and a fuel tank (Fig. 1 #23 “fuel tank”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bakhos in view of Hamilton and Pitchford such that the water hose is fluidly coupled to the water pump of Thicke, as doing so would yield the predictable result of supplying the system with pressurized water needed to battle a fire (See Col. 2 Lines 49-55 and Col. 3 Lines 1-3). 
As to Claim 3, in reference to the system of Bakhos in view of Hamilton, Pitchford, and Thicke as applied to Claim 2 above, Thicke further discloses including a supply hose (Fig. 2 #31 “hose”) being fluidly coupled to the water pump, the supply hose being positionable in a body of water, the water pump drawing water from the body of water and pressuring the water to supply the water hose and water sprinkler with pressurized water (See Col. 2 Lines 48-55).
As to Claim 5, in reference to the system of Bakhos in view of Hamilton and Pitchford as applied to Claim 4 above, Bakhos further discloses including: 
a hose connector (Fig. 1 #12 “adaptor”) being fluidly mounted to the inlet (See Annotated Fig. 1); and
a water hose being fluidly coupled to the hose connector (See Paragraph 0016 disclosing a garden hose being connected to 12).
Regarding Claim 5, Bakhos does not disclose a water pump being fluidly coupled to the water hose, the water pump including an internal combustion engine and a fuel tank; and 
a supply hose being fluidly coupled to the water pump, the supply hose being positionable in a body of water, the water pump drawing water from the body of water and pressuring the water to supply the water hose and water sprinkler with pressurized water, the body of water being selected from a group comprising a lake, a pond, a river, or a pool (Paragraph 0016 does not disclose what the garden hose is attached to).
However, Thicke discloses a fire suppressing system configured to inhibit encroachment of fire within a designated area (Fig. 1 “portable pump unit”, which per Col. 2 Lines 25-31 is primarily designated for use in fighting fires), the system comprising a water pump (Fig. 1 #18 “pump”) being fluidly coupled to a water hose (Fig. 2 #28 “hose”), the water pump including an internal combustion engine (Fig. 1 #14 “internal combustion engine”) and a fuel tank (Fig. 1 #23 “fuel tank”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bakhos in view of Hamilton and Pitchford such that the water hose is fluidly coupled to the water pump of Thicke, as doing so would yield the predictable result of supplying the system with pressurized water needed to battle a fire (See Col. 2 Lines 49-55 and Col. 3 Lines 1-3). 

    PNG
    media_image1.png
    826
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    818
    736
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    999
    709
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/               Examiner, Art Unit 3752      
August 16, 2022

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752